Citation Nr: 1129377	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, including as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993 and from January 1994 to March 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the VARO in Waco, Texas.  

The Veteran and a witness testified before the undersigned Acting Veterans Law Judge at a July 2009 hearing that was held at the RO.

This claim was remanded for additional development in February 2010.  It has now been returned to the Board for appellate disposition.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends he has a right knee disorder that is due to a disease or injury that occurred during his service.  Alternatively, he contends his right knee disorder was caused or aggravated by his service-connected residuals of a left knee injury.   

The Board's February 2010 remand instructed that the Veteran be afforded a VA examination to address the nature and etiology of any diagnosed right knee disorder.  The examiner was requested to consider both theories of entitlement that were presented by the Veteran.  The Veteran is entitled to substantial compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

The Veteran was afforded a VA examination in July 2010.  While the examiner provided an opinion as to whether the Veteran's right knee injury was due to a disease or injury in service, no opinion was provided as to whether it was caused or aggravated by the Veteran's service connected left knee disability.  Thus, a further remand is necessary in order to obtain an opinion as to the secondary service connection issue.  Stegall, id.  

The regulation pertaining to secondary service connection was amended during the course of the Veteran's appeal, effective October 10, 2006, in order to conform VA's regulation to the Court's decision in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  This requirement was not contained in prior versions of the regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in deciding the claim, the originating agency should apply the former version of the regulation.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO or AMC of the responsibility to ensure full VCAA compliance.

Hence, in addition to the requested actions, the RO or AMC should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The Originating Agency's adjudication of the claim should include consideration of all evidence added to the record since the Originating Agency's last adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request that the examiner who performed the July 2010 VA examination, or, if she is unavailable, a similarly qualified examiner, provide an addendum opinion addressing whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a right knee disorder that was caused or permanently worsened by the service-connected left knee disability. 

If the opinion above cannot be provided based on review of the existing record, the Veteran should be afforded a new examination by an examiner with appropriate expertise to determine the etiology of the Veteran's claimed right knee disorder.  The examiner should review the claims file and conduct a clinical examination, noting observations in detail.  Based on examination of the Veteran and review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a right knee disorder that was caused or permanently worsened by the service-connected left knee disability.

The examiner should provide a clinical rationale for all opinions expressed and conclusions reached. 

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


